Citation Nr: 1516265	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 2008, for the grant of service connection for chronic headache disorder, residual of skull fracture.

2.  Entitlement to an effective date earlier than November 8, 2008, for the grant of service connection for right knee degenerative joint disease.

3.  Entitlement to an effective date earlier than November 8, 2008, for the grant of service connection for left knee degenerative joint disease.

4.  Entitlement to an initial rating in excess of 30 percent for chronic headache disorder, residual of skull fracture.

5.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

6.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

7.  Entitlement to a rating in excess of 60 percent for gastrectomy with hiatal hernia and reflux.

8.  Entitlement to an initial compensable rating for scar, residual of gastrectomy.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In the October 2011 rating decision, the RO granted service connection for chronic headache disorder, residual of skull fracture, with a rating of 30 percent, effective November 8, 2008; for right knee degenerative joint disease, with a rating of 10 percent, effective November 8, 2008; and for left knee degenerative joint disease, with a rating of 10 percent, effective November 8, 2008.  In December 2011, the Veteran submitted a notice of disagreement for each of these ratings, to include the effective date.  Therefore, these issues are under the Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200-20.201, 20.302 (2014).

In a February 2013 statement, the Veteran stated that he was forced to stop working when he reached the age of 62.  This statement raised a claim for TDIU, which is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his September 2013 substantive appeal (received October 2013), the Veteran stated that he has head/skull symptoms other than his headaches; he contends that such symptoms were also aggravated by service.  As such, the issue of service connection for other residuals of skull fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an earlier effective date for the right and left knees degenerative joint disease; an increased rating for the right and left knees degenerative joint disease; an increased rating for gastrectomy with hiatal hernia and reflux; an increased initial rating for scar, residual of gastrectomy; and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 



FINDINGS OF FACT

1.  Entitlement to service connection for residuals of skull fracture was denied by the RO in a September 2002 rating decision.  The Veteran was notified of that decision on September 6, 2002, but he did not appeal, and new and material evidence was not received within the one year period of the notice letter.

2.  The Veteran filed a claim to reopen entitlement to service connection for residuals of skull fracture in November 2008; service connection was granted in a October 2011 rating decision, and the RO assigned an effective date of November 8, 2008.

3.  The record includes no communication from the Veteran or his representative received earlier than November 8, 2008, which constitutes either a formal or informal request to reopen the previously denied claim of service connection for residuals of skull fracture.

4.  The weight of the evidence is against a finding that the Veteran's chronic headache disorder has been manifested by a disability picture of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 8, 2008, for the grant of service connection for chronic headache disorder, residual of skull fracture, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for a rating of 50 percent for chronic headache disorder from September 15, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in November 2008 and January 2009, prior to the initial adjudication of the claim in June 2009.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  Additionally, all available identified, outstanding medical records were obtained.

The Veteran was afforded VA examinations in September 2011 and May 2012 to determine the severity of his headache disability.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed, or that further medical evidence is needed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Earlier Effective Date for Chronic Headache Disorder

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits. However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's November 2008 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for residuals of a head injury was filed earlier than November 8, 2008. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

Service connection for residuals of skull fracture was previously denied in a January 1981 Board decision.  Then, in an October 1997 decision, the Board denied a request to reopen on the basis that new and material evidence had not been received.  Subsequently, in September 2001, the Veteran again sought to reopen the claim for residuals of skull fracture.  In a September 2002 rating decision, the RO denied the claim on the basis that new and material evidence had not been received.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on September 6, 2002.  He did not appeal that rating decision and new and material evidence was not received within one year of the notice letter.  Therefore, the September 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010); see also July 2011 Board decision.

In November 2008, the Veteran submitted a request to reopen the previously denied claim of service connection for chronic headache disorder, residual of skull fracture.  

In the October 2011 rating decision, the RO granted entitlement to service connection for chronic headache disorder, residual to skull fracture, assigning a 30 percent disability rating, effective November 8, 2008.

The Veteran claims entitlement to an earlier effective date for his headaches on the basis that he has had such symptoms for a long time, since as early as 1980 or 1981.  See, e.g., October 2011 notice of disagreement.  Initially, the Board notes that the Veteran does not assert that he filed a claim to reopen entitlement to service connection for chronic headache disorder prior to November 8, 2008.  Likewise, the medical evidence received prior to November 8, 2008, does not purport to claim service connection for such disability. Thus, there is no evidence that a formal or informal claim to reopen entitlement service connection was received prior to November 8, 2008. 

In this case, the Board finds no support for an award prior to November 8, 2008, as there is no evidence that a claim to reopen was filed prior to that date.  As such, an effective date earlier than November 8, 2008, for the grant of service connection for chronic headache disorder, residual of skull fracture, is not warranted.

Increased Rating for Chronic Headache Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Migraines are rated under section 4.124(a) DC 8100.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a) DC 8100.

The Veteran's migraines are currently rated as 30 percent disabling for the entire appeal period.  He seeks the highest rating of 50 percent.

At the March 2010 VA examination, the Veteran reported having migraine headaches once per month, most of which were prostrating.  At the September 2011 VA examination, he reported having headaches two or three times per week, most of which were prostrating.

To achieve the next-higher rating of 50 percent, the evidence must show that the service-connected migraines cause severe economic inadaptability.  Here, it appears that the Veteran has been retired throughout the claims period.  However, it is reasonable to assume that, based on the credible report of headache frequency and severity given at the September 2011 examination, the headaches would greatly impede the Veteran's ability to work.  Thus, from September 15, 2011, the Board finds that the criteria for a 50 percent evaluation have been most nearly approximated.  Prior to that time, the severity and frequency of headaches as reported by the Veteran are more nearly approximated by the currently assigned 30 percent evaluation.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As stated above, a claim for a total disability rating on the basis of individual unemployability (TDIU) has been raised.  The issue is being referred to the AOJ for further development, as detailed in the Remand part of this decision.

In sum, the preponderance of the evidence is against a rating higher than 30 percent for chronic headache disorder prior to September 15, 2011; from that point onward a 50 percent rating is warranted.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Entitlement to an effective date earlier than November 8, 2008, for the grant of service connection for chronic headache disorder is denied.

Prior to September 15, 2011, a rating in excess of 30 percent for chronic headache disorder is denied.

From September 15, 2011, a 50 percent rating for chronic headache disorder is granted.


REMAND

As noted above, the Veteran submitted a timely notice of disagreement for the issues of an increased initial rating for chronic headache disorder as well as right and left knee degenerative joint disease, to include the effective dates for the grants of service connection.   In the July 2013 Statement of the Case, the RO addressed the issue of an earlier effective date for the chronic headache disorder, but not for the right and left knee degenerative joint disease.  Since VA has not yet provided a statement of the case with regard to the latter, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Additionally, in February 2013, the Veteran submitted a timely notice of disagreement with regard to a November 2012 rating decision.  In this rating decision, the RO increased the rating for the Veteran's service-connected gastrectomy with hiatal hernia and reflux from 20 to 60 percent, effective December 14, 2011; and granted service connection for scar, residual of gastrectomy, with a noncompensable rating, effective December 14, 2011.  Since VA has not yet provided a statement of the case with regard to the latter, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board finds that the issues of an earlier effective date and an increased initial rating for right and left knee degenerative joint disease are inextricably interwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issues of an increased initial rating for right and left knee degenerative joint disease must be deferred until after the outcome of his claims for an earlier effective date for right and left knee degenerative joint disease.

Further, VA must notify the Veteran of the evidence and information required to substantiate his inferred claim for TDIU, and conduct any necessary development.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Provide the Veteran with a statement of the case on the issues of entitlement to an effective date earlier than November 8, 2008, for the grant of service connection for right knee degenerative joint disease; entitlement to an effective date earlier than November 8, 2008, for the grant of service connection for left knee degenerative joint disease; an increased rating for gastrectomy with hiatal hernia and reflux; and an increased initial rating for scar, residual of gastrectomy.  Do not certify these issues to the Board unless a timely substantive appeal is 
received.







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


